DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, singly or combined, teach or suggest ZnO platelets composed of agglomerated primary nanoparticles having a size in micro-scale and a median specific surface area of more than 25m2/g.  Sueda et al. (US  2014/0050925, EP-2703352, WO-2012147886) teach ZnO platelets but the platelets are not composed of agglomerated primary nanoparticles.  In addition, based on the equation at paragraph 0079-0080 (of the US publication):  particle diameter(m) = [6/(Sg x ], wherein Sg (m2/g): specific surface area and g/cm3) = 5.6.  Thus, particle diameter in micron-size would have a specific surface area well below 25m2/g.  
The most pertinent reference is the Turkish patent TR 2009-07209 (“TR’209”) which teaches ZnO micron-sized platelets composed of ZnO nanoparticles.  However, the specific surface area appears to be at 23 m2/g which is lower than 25m2/g as required in the instant claims.  In addition, the method in TR’209 does not include an agitating step at a Reynold number of between 2500-10,000.  As shown in the instant specification, in figures 4, 5 & 7, the ZnO particles fail to form or maintain the platelet shape in the absence of agitation or when the agitation rate is outside the Reynold number between 2500-10,000.

Election/Restrictions
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant’s request for rejoinder is herein denied because the non-elected claims 5-20 do not include all limitations of the allowable product.  Claims 5-20 should be amended to include all allowable features in order to be rejoined.
Applicant is advised that all process claims requested for rejoinder should be amended to include all limitations of the allowed product and be free of 35 USC 112 issues.  It should be noted that the term “preferably” in claims 10-13 and 15 renders the claims indefinite because it is unclear whether the limitation following “preferably” is part of the claim.  In addition, claims that include broad and narrower ranges are indefinite because the metes and bounds of the claims cannot be ascertainable.  See MPEP 2173.05(c)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

September 23, 2022